Citation Nr: 1718709	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  08-37 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active duty in the U.S. Army from August 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In December 2011, a Board hearing was held before a Veterans Law Judge.  A transcript of the hearing is included in the claims file.  The Veterans Law Judge who conducted the hearing retired, and the Veteran declined the opportunity to testify at another hearing.  

This case was previously before the Board in February 2012.  At that time, the Veteran's claim of entitlement to service connection for a left eye disorder was reopened and remanded for additional development and due process considerations.  A supplemental statement of the case was most recently issue in March 2015.  The case was returned to the Board for appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Clear and unmistakable evidence reflects that amblyopia of the left eye existed prior to service.  

2.  The preexisting amblyopia of the left eye did not increase in severity during service.



CONCLUSIONS OF LAW

1.  Amblyopia of the left eye clearly and unmistakably preexisted service and was not aggravated therein.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2016).

2.  Amblyopia of the left eye was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claim for service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim.  The Veteran was also afforded VA examinations responsive to the claim for service connection of a left eye disorder.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board also observes that the VLJ, who conducted the Veteran's December 2011 hearing, explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the acting VLJ supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under C.F.R. § 3.304(b), the Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  Only such conditions as are record in examination reports are to be considered as noted. 

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238 (1994); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

Service treatment records show that at an August 1967 pre-induction examination vision in the left eye was 20/200.  At a February 1968 consultation, before the Veteran's induction, he reported being kicked in the left eye two years before and having poor vision since then.  The left eye visual acuity was finger count at one foot and the manifest refraction was 20/400.  The diagnosis was amblyopia, left eye, secondary to anisometropia, and the Veteran was qualified for induction.  In August 1968, the Veteran's unaided vision in the left eye was 20/greater than 400.  In May 1969, the Veteran was placed on a profile due to poor vision in the left eye.  He could not drive military vehicles or perform duty requiring binocular vision.

July 1969 service treatment records indicate that uncorrected vision in the left eye was light perception.  In January 1970, the Veteran complained of burning in his eyes for 8 months.  A physical examination was negative and vision in the left eye was 20/400.  The Veteran reported in February 1970 that the vision in his right eye had started to blur since the prior week and that he could only see light out of the left eye.  In March 1970, the Veteran said that the left eye was burning and that the eye drops he had been using had not helped.  Left eye vision was 20/600, and at treatment later in the month it was 20/800.  April 1970 ophthalmology treatment notes indicate that the Veteran had a one year history of a burning sensation in each eye.  There had been repeated negative examinations.  The impression was inferior keratitis.  Service treatment records dated May 1970 indicate burning in the eyes and that exposure to light caused redness in his eyes.  The Veteran continued to have complaints related to his eyes.  Service treatment records showed that, at a June 1970 examination, the left eye vision was 20/400 and that the Veteran had a history of a left eye injury.  An October 1970 examination also showed 20/400 vision in the left eye.  At a March 1971 examination, the left eye was noted to be hyperopic and amblyopic secondary to a refraction error; vision in the left eye was 20/200.  

The Veteran had a VA examination in July 1971 at which he reported a burning sensation in the left eye due to tearing and dizziness following eye strain and fatigue.  The examination reported that there was no illness or injury during service.  Vision in the left eye could not improve to better than 20/400.

New evidence since September 1971 includes a September 1985 VA medical evaluation at which the vision in the Veteran's left eye was 20/200.  In September 1999, the Veteran received VA treatment after a small branch snapped and a small piece went into his left eye.  The Veteran reported that, before seeking VA treatment, he went to an emergency room, the eye was flushed, and no foreign bodies were found.  The Veteran denied any changes in vision, which was 20/200 in the left eye.  The VA treatment notes state that the Veteran was diagnosed with a small corneal abrasion on the left eye with no infiltrate.  

The Veteran was noted to have longstanding anisometropic amblyopia in December 2005 VA treatment records.  At a December 2006 VA ophthalmology diabetic examination, vision in the left eye was 20/400.  The assessment included dry age related macular degeneration and left amblyopia, anisometropia, stable.  December 2008 VA treatment records state the Veteran's vision in the left eye was "count fingers at one foot."

Dr. E.N., a private eye specialist, wrote in July 2009 that he reviewed the Veteran's service medical records and performed an eye examination.  Dr. Ns noted that, while the Veteran was shooting a gun in 1968, during service,  a piece of metal hit his left eye and that this injury occurred in El Paso.  Anterior segment imaging of the left eye demonstrated defective ocular structure, and there was a scar in the corneal stroma.  Retinal imaging showed a defect in the vitreou-retinal system; the defect was moderate and was consistent with background diabetic retinopathy.  The impression was dry eye syndrome, a left eye corneal scar, a nuclear sclerosis cataract, moderate non-proliferative diabetic retinopathy, left eye amblyopia - refractive possibility, hyperopia, astigmatism, and presbyopia.  

The Veteran believed that the injury he sustained in the left eye during military service left a scar on the eye.  Dr. N wrote that to the best of his knowledge, injury or trauma to the eye is one of the several causes of scar formation on the cornea and that it is possible that the scar on the left cornea resulted from the injury while he was in military service.

The Veteran wrote, in a July 2011 statement, that around September 1968 he injured his left eye when an M-14 flash suppressor hit it.  He was taken to the hospital and was released to active duty around November 1968.  The Veteran testified at the December 2011 hearing that he got metal in his left eye in a rifle range injury during service and that he could not see as well after that.

The Veteran was afforded a VA examination in April 2012.  According to the report, the Veteran has diagnoses of pinguecula nasally right eye, bilateral cataracts, amblyopia of the left eye due to anisometropia from early childhood strabismus, and moderate nonproliferative diabetic retinopathy bilaterally.  Following a review of the Veteran's claims file, examination, and report of history by the Veteran, the VA examiner stated that the Veteran's amblyopia in the left eye was from early childhood, due to anisometropia, and that the Veteran's amblyopia was not aggravated by the Veteran's military service; the VA examiner stated that the Veteran's amblyopia was a congenital condition.

The Veteran was afforded another VA examination in September 2014.  According to the report, the Veteran has a long history of poor vision of the left eye due to amblyopia, which was diagnosed when he was a child.  The Veteran also has mild nonproliferative diabetic retinopathy in both eye due to uncontrolled diabetes mellitus, and a pinguecula nasally in the right eye due to exposure to dry and windy conditions.  The Veteran reported that he had a metallic foreign object stuck in his left cornea in 1968, which was removed; he reported being treated with drops and patching for a few days, and that his left eye returned to normal such that he was able to complete training.  The VA examiner noted that there are superficial scars on both corneas, consistent with a corneal foreign body.  The VA examiner opined that, because the Veteran's eye returned to "normal" following treatment, such that he completed basic training without delay, indicates that the Veteran's superficial injury of the left cornea did not aggravate the decreased vision due to amblyopia of the left eye.  The VA examiner noted that there was no way to determine if the evidence was clear and unmistakable that the Veteran's pre-existing left eye amblyopia was not aggravated in service without resorting to speculation.  

The Board finds that, because the Veteran's amblyopia of the left eye was, in fact, noted on entrance and the presumption of soundness does not attach.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  

Thus, the remaining issue is whether VA established by clear and unmistakable evidence that the Veteran's left eye amblyopia did not increase in severity during service or that any increase was due to the natural progress of the disease.  

In this case, there is clear and unmistakable evidence that the Veteran's amblyopia of the left eye was not aggravated by service.  The Board finds that there is no competent evidence that the Veteran's left eye amblyopia worsened beyond the natural progression during his period of active service.  In this regard, the Board points out that, in seeking treatment for his left eye in service, he did not allege a history of injury or an increase in severity during service; he made no complaint of  an injury to the cornea when treated in service for his left eye.  The Board acknowledges that, during service and at separation, he reported complaints of burning of the eyes, but review of his service treatment records shows that the Veteran was treated for inferior keratitis, unrelated to the amblyopia and not associated with any claimed left cornea injury or foreign object of the eye.  At separation, the Veteran's vision was shown as improved from 20/400 to 20/200. 

Moreover, the April 2012 and September 2014 VA examination reports indicate that there was no evidence of aggravation by service.  In particular, the April 2012 VA examiner pointed out that it was unlikely that the Veteran's left eye amblyopia permanently worsened beyond that of natural progression during service; the VA examiner noted that the Veteran's amblyopia in the left eye was from early childhood, due to anisometropia, and that the Veteran's amblyopia was a congenital condition.  Likewise, the September 2014 VA examiner found that, even assuming the Veteran had an injury to the left cornea in service, because the Veteran's eye returned to "normal" following treatment, such that he completed basic training without delay, indicates that the Veteran's superficial injury of the left cornea did not aggravate the decreased vision due to amblyopia of the left eye; this VA examiner's rationale addressed the evidence of record and the Veteran's assertions.  This examination report is highly probative.  Here, we find that there is clear and unmistakable evidence that his amblyopia of the left eye was not aggravated during service.

The Board acknowledges that the Veteran was asymptomatic at entrance, and that he was seen for complaints of burning to both eyes during service; however, there were no related findings of an injury or residuals of the inferior keratitis on his physical examination report at separation.  There is no indication that his left eye amblyopia permanently or chronically increased in severity during service other than the Veteran's unsubstantiated lay statements.  The Board reiterates that, although there is an assertion of an injury during service, no injury is shown in the Veteran's service treatment records, and that the only corneal abrasion of record occurred over 20 years after service.  Moreover, the Veteran denied experiencing a left eye injury or illness at his July 1971 VA examination.  Regardless, the September 2014 VA examiner noted, that even assuming there was an in-service injury in service, there was no evidence of any residuals or aggravation of the Veteran's left eye amblyopia.  

Regarding Dr. N's assertion, that the Veteran's injury or trauma to the eye is one of the several causes of scar formation on the cornea and that it is possible that the scar on the left cornea resulted from the injury while he was in military service, and that the Veteran believed that the injury he sustained in the left eye during military service left a scar on the eye.  The Board reiterates that the Veteran's current description of a left eye injury during service is inconsistent with the medical evidence of record; service treatment records and the July 1971 VA examination report are devoid of any evidence that he presented for an injury to the left cornea.  The Board may not accept the medical diagnoses to the extent that they are not supported by the medical evidence or based upon an inaccurate factual background.  See Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  

The Veteran is competent to report that he experienced a decrease in his left eye vision during and since his service.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether an appellant's particular disability is the type of disability for which lay evidence is competent).
However, to the extent that there is argument regarding an increase in severity beyond the natural progression of the disability or aggravation of amblyopia of the left eye related to an in-service event, injury, or illness, the medical evidence of the record, including the April 2012 and September 2014 VA examination reports, is far more probative and credible than the statements by the Veteran as to onset, particularly since those statements are contradictory.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Moreover, while the Veteran is competent to report vision loss, he is not competent to actual measure his visual acuity. The medical evidence from service measuring his visual acuity does not support a chronic decrease in visual acuity in service. At separation his visual acuity was, in fact, better than at entrance. Thus, the competent evidence shows that there was no increase in vision loss in service.

The April 2012 and September 2014 VA examiners' opinions are specific, and well-reasoned; the VA examiners found that the Veteran's left eye amblyopia has no etiological relationship to his service, and that his left eye amblyopia was not aggravated beyond the normal progression by the Veteran's service.   The VA examiners explained the reasons for their conclusions based on an accurate characterization of the evidence of record.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

In this regard, the Board notes that the Veteran, in seeking treatment for his left eye following his service, did not assert that he had a corneal scar of the left eye due to a foreign object until after he injured his left cornea in 1999.  To the extent that there was aggravation, the Veteran's statements of onset are inconsistent, and not credible.  See Pond v. West, 12 Vet. App. 341 (1999).  The September 2014 VA examiner stated that the lack of any evidence of substantial injury during service, and the absence of any complaints or presentation for a corneal injury or significant change in vision during active service, was compelling.  Nonetheless, the September 2014 VA examiner indicated that, even assuming the Veteran had such an injury, it did not cause aggravation or worsening of the Veteran's amblyopia of the left eye beyond the normal progression.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).   Thus, there is clear and unmistakable evidence that the Veteran's left eye amblyopia preexisted service and was not aggravated by service.  

The post-service evidence, coupled with the service treatment records, constitutes clear and unmistakable evidence that there was no chronic aggravation.  In short, the totality of the evidence indicates that the Veteran's amblyopia of the left eye clearly and unmistakably did not worsen beyond a normal progression during service.  

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection of amblyopia of the left eye.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).






ORDER

Entitlement to service connection for a left eye disorder is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


